Citation Nr: 1105996	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-43 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether a September 8, 1965 rating decision reflecting a denial 
of service connection for sarcoidosis involved contained clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955, 
and from April 1962 to April 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2009 rating decision in which the RO denied the 
Veteran's claim of whether a September 8, 1965 rating decision 
contained clear and unmistakable error.  In May 2009, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in October 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2009.

In February 2011, the Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).

As a final preliminary matter, the Board notes that in December 
2008 (along with the claim currently on appeal), the Veteran 
filed a petition to reopen his claim of sarcoidosis, to include 
residuals of sarcoidosis.  The Veteran received notice from the 
RO pertaining to this claim in March 2009, but the request to 
reopen has still not yet been adjudicated by the RO.  As such, 
this matter is not properly before the Board, and is thus 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  In a September 1965 rating decision, the RO, inter alia, 
denied service connection for sarcoidosis.  A September 1965 
letter to the Veteran provided notice of this rating decision.  
The Veteran did not appeal the rating decision.  

3.  The Veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the time 
of the September 8, 1965 rating decision, or that the RO 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time.


CONCLUSION OF LAW

The RO's September 8, 1965 rating decision in which the RO denied 
service connection for sarcoidosis is not shown to involve CUE.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed, in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 
407 (2002)).  

As noted in Livesay, CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  A claim 
based on CUE is fundamentally different from any other kind of 
action in the VA adjudicative process.  A litigant alleging CUE 
is not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  
Moreover, that litigant has the burden of establishing such error 
on the basis of the evidence then of record.  Id.

II.	Background

The Veteran's entrance examination in March 1953 and his 
separation examination in April 1955 were within normal limits.

The Veteran re-entered service in April 1962.  A chest x-ray 
reflected a calcified nodule in the right fifth anterior 
interspace, which was not considered disqualifying.  On 
separation in March 1965, the Veteran had an abnormal chest x-
ray.  On examination, the Veteran was found to have a right hilar 
adenopathy.  The Veteran had no rashes, prior history of renal 
lithiasis, recurrent infections, hematuria, severe abdominal 
pain, recent upper respiratory infection, diagnosis of 
mononucleosis, or adenopathy except for an occasional sore 
throat.  The Veteran's laboratory studies were negative.  A chest 
x-ray continued to demonstrate right hilar adenopathy on the 
hilar laminograms.  The Veteran had a positive histoplasmin skin 
test and 1.2 centimeter induration in 48 hours.  Scalene lymph 
node specimen for bacterial culture and sensitivity was negative.

Ophthalmology found no evidence of ocular sarcoid and nothing in 
the conjunctival sac biopsy.  A liver biopsy was performed in 
March 1965 and was uncomplicated, negative, with no evidence of 
granuloma.  Approximately one week later, a right scalene node 
biopsy was obtained.  The nodes were not thought to be grossly 
abnormal, and the specimens were sent for culture, which reported 
negative.  48 hours after biopsy, the nodes were ready for 
interpretation and were found to be packed with noncaseating 
granuloma entirely consistent with sarcoidosis.  The Veteran was 
found to be physically fit for separation or reenlistment and was 
provided with no profile limitations.  The Veteran was diagnosed 
with hilar sarcoidosis, asymptomatic and chronic prostatitis, 
organism undetermined.

In April 1965, the Veteran filed for service connection for both 
sarcoidosis and chronic prostatitis.  In June 1965, the Veteran 
was provided with a VA examination.  The Veteran's examination 
was within normal limits, and his service medical history was 
documented by the physician.  The physician noted that at 
separation, the Veteran was diagnosed with Boeck's sarcoid on the 
basis of a scalene node biopsy.  It was the opinion of the 
examiner that histoplasmosis would have fit with the findings as 
well as or better than sarcoidosis.  The Veteran was asymptomatic 
at the time of diagnosis and remained clinically well at the time 
of examination.  Prostatitis was also diagnosed while the Veteran 
was in service, but the physician noted that the Veteran received 
no treatment for it and currently had no urinary symptoms.  The 
physician found no prostatitis and noted that the Veteran had 
Boeck's sarcoid by history and x-ray findings.  The Board notes 
that in this regard, "x-rays findings" referred to in-service 
x-rays, as the Veteran's VA examination was performed on June 2, 
1965 and x-rays were subsequently taken the next day.

X-rays taken in June 1965 revealed lung fields to be clear.  The 
right hilum was slightly more prominent than usual.  The heart 
shadow appeared normal.  Sputum testing revealed no specimen.

The in-service x-ray films taken in April 1953, April 1955, 
February 1965, and March 1965 were reviewed by radiologist in 
August 1965.  The radiologist determined that examination of 
films dated in April 1953 and April 1955 revealed a suspicious 
adenopathy in the right hilar region.  Examination of films dated 
in February 1965 and March 1965 revealed the same findings.  When 
comparing the films, there was no change in the size of the 
previously-described adenopathy.  The radiologist found that the 
findings were probably not significant and did not represent 
hilar lymphadenopathy.

The Veteran's claim for sarcoidosis and prostatitis were both 
denied, based on the fact that the Veteran had no finding of 
prostatitis, and the Veteran was found to have Boeck's sarcoid by 
history only, and no in-service incurrence or aggravation was 
found.




II.  Analysis

The Veteran requests revision of the September 8, 1965 rating 
decision on the basis of CUE in the failure of the VA examiner to 
look at his x-rays, CT scans, or biopsies in concluding that he 
did not have any diagnosis of sarcoidosis.  The Veteran also 
argues that it was CUE for VA to deny service connection for 
sarcoidosis because he was sound at entrance and developed 
sarcoidosis during service.

In a September 1965 rating decision, the RO, inter alia, denied 
service connection for sarcoidosis.  A September 1965 letter to 
the Veteran provided notice of this rating decision.  As the 
Veteran did not appeal the rating decision, that decision is 
considered final based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302. 20.1103 
(2010) .  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and amended.  
A finding of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the 
United States Court of Appeals of Veterans Claims (Court) has 
established a three-prong test.  The three prongs are: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than simple 
disagreement on how the facts were weighed or evaluated), or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and of 
the sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the RO, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence can 
never rise to the stringent definition of CUE, nor can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition of 
CUE.  Fugo, 6 Vet. App. at 44.

The Board notes that a claim of CUE is a collateral attack on an 
otherwise final rating decision by a VA regional office.  Smith 
v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is 
a presumption of validity that attaches to a final decision, and 
when such a decision is collaterally attacked the presumption 
becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on CUE 
has a much heavier burden than that placed on a claimant who 
seeks to establish prospective entitlement to VA benefits.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).

Here, the Veteran alleges in his December 2008 claim of CUE that 
the June 1965 VA examination was inadequate because the examiner 
did not take any x-rays, CT scans, or biopsies.  He also claims 
that he does not believe that the examiner reviewed his file.  
The Veteran's allegation that he received an inadequate 
examination does not constitute CUE.  See Russell, 3 Vet. App. at  
314.  See also Henry v. Derwinski, 2 Vet. App. 88 (1992) (error 
made by the doctor in 1967 was not an administrative error during 
the adjudication process which would require the prior decision 
to be reversed or amended under 38 C.F.R. § 3.105(a)).  
Furthermore, the June 1965 VA examination report reflects that 
the x-rays and sputum testing were performed, along with a 
radiologist's subsequent review of the Veteran's in-service x-
rays.

In his Notice of Disagreement, the Veteran also argues that it 
was CUE for the RO to find that sarcoidosis was not incurred 
during service.  While the Veteran did have a diagnosis of 
asymptomatic sarcoidosis in service, his June 1965 VA examination 
was within normal limits for his chest, other than a slightly 
more prominent right hilum.  The examining physician diagnosed 
the Veteran with Boeck's sarcoid by history.  Further, a 
radiologist who examined the Veteran's x-rays from service found 
that he had a suspicious adenopathy at entrance in April 1953, 
which remained the same throughout service.  At separation in 
April 1965, his x-rays reflected no change in the adenopathy.  
The radiologist also stated that he believed the x-ray findings 
most likely were insignificant and did not represent hilar 
lymphadenopathy.  For these reasons, the RO found that the 
Veteran did not meet the requirements for service connection for 
sarcoidosis.

The Board notes that the RO's determination appears to be a 
reasonable interpretation of the evidence then before it.  
Moreover, whether the assessments by the VA examiner and 
radiologist were or were not accurate cannot provide the basis 
for a finding of CUE.  See Russell, 3 Vet. App. at 314.  See also 
Henry, 2 Vet. App. 88.  

Finally, in his substantive appeal, the Veteran argues that, 
based on the presumption of soundness, he was sound when he 
entered the military in 1953 and in 1962 because no pre-existing 
conditions were indicated on his examination reports; therefore, 
the RO committed CUE by not finding that the Veteran's 
sarcoidosis developed in service.  Despite the Veteran's 
argument, he was found to have an nodule on the right anterior 
interspace upon induction in 1962.  Further, upon review of the 
Veteran's in-service x-rays by the radiologist in June 1965, x-
rays from entrance in April 1953 also contained the same 
adenopathy, which could arguably rebut the presumption of 
soundness for his earlier period of service.  Based on a 
comparison of these x-rays, a radiologist found that no 
aggravation developed throughout any period of service, as well 
as that the Veteran's adenopathy was insignificant.  Based on 
these findings, there is no evidence to suggest that the RO 
committed CUE as to any inferred finding of soundness or 
aggravation in the September 8, 1965 rating decision.

Under these circumstances, the Board must conclude that Veteran 
has not established, without debate, that the correct facts, as 
they were then known, were not before the RO, or that the RO 
ignored or incorrectly applied the statutory and regulatory 
provisions applicable at the time of the September 8, 1965 rating 
decision.  As such, CUE in that rating decision has not been 
established, and the claim on appeal must be denied.

ORDER

As CUE in the September 8, 1965 rating decision reflecting a 
denial of the Veteran's claim for service connection for 
sarcoidosis is not established, the claim on appeal is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


